DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

The Applicant’s amendment filed on November 17, 2021 was received.  Claims 2-3, 15-20 and 22-23 are now canceled.  Claims 1 and 21 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 20, 2019.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 3 is withdrawn, because the claim have been canceled.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Park et al., Kobrin et al., Seo et al. and Olgado et al. on claims 1-3, 7-10, 12-14 and 21-23 are withdrawn, because independent claims 1 and 21 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Park et al., Kobrin et al., Seo et al., Olgado et al. and Naik et al. on claims 4-6 and 24-25 are withdrawn, because independent claims 1 and 21 have been amended.

Reasons for Allowance
Claims 1, 4-10, 12-14, 21 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 21, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the showerhead liner comprises a first annular portion having a first inner circumference and a first annular surface facing the showerhead, and a second annular portion having a second inner circumference which extends from the first annular portion in the direction away from the showerhead, and an inner circumferential surface which terminates at a second annular surface facing away from the first annular surface such that a gap is formed between the second annular surface and the outer surface of the substrate support when the substrate support is in the processing position, and an outer circumferential surface extending from the first annular surface to the second annular surface, the showerhead liner, the substrate support and the portion of the showerhead facing the substrate support within the first inner circumference of the showerhead liner delimit the reduced processing volume when the substrate support is in a substrate processing position; and a pumping liner disposed radially about the substrate support, and including a inwardly facing circumferential surface and wherein openings in the pumping liner extend through the pumping liner from the inwardly facing circumferential surface of the pumping liner and are in fluid communication with the reduced processing volume through a gap between the outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

BT